Order entered December 3, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01202-CV

            IN RE THE COMMITMENT OF STEVEN EDWARD MENDOZA

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. CV1770003

                                            ORDER
       The reporter’s record in this appeal was requested on July 5, 2018 and first due August

10, 2018. When it had not been filed by October 16, 2018, we directed the court reporter to file

the record no later than November 15, 2018. To date, however, the record has not been filed.

       Accordingly, we ORDER court reporter Debi Harris to file the record no later than

December 17, 2018. As appellant has filed a declaration of inability to pay cost, the record shall

be prepared without payment of costs. See TEX. R. CIV. P. 145.

       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Tracy

Holmes, Presiding Judge of the 363rd Judicial District Court; Ms. Harris; and, the parties.



                                                       /s/   DAVID EVANS
                                                             JUSTICE